20-01054-shl         Doc 84      Filed 03/05/21 Entered 03/05/21 23:37:17             Main Document
                                              Pg 1 of 13



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X

In re:                                                              Chapter 11

FIRESTAR DIAMOND, Inc., et al.,                                     No. 18-10509(SHL)

Debtors,                                                            (Jointly Administered)

----------------------------------------------------------------X

Richard Levin, Chapter 11 Trustee of
FIRESTAR DIAMOND, INC., FANTASY, INC.,
and OLD AJ, INC., f/k/a A. JAFFE, INC.,

                                Plaintiff,
           v.                                                       Adv. Proc. No. 20-01054(SHL)

AMI JAVERI (A/K/A AMI MODI), et al.,

                               Defendants.

----------------------------------------------------------------X




                        REPLY MEMORANDUM OF LAW
                IN SUPPORT OF AMI JAVERI’S MOTION TO DISMISS




                                                             Roger J. Bernstein
                                                             535 Fifth Avenue, 23rd Floor
                                                             New York, NY 10017
                                                             Tel: (212) 748-4800
                                                             Fax: (646) 964 6633
                                                             rbernstein@rjblaw.com

                                                             Attorney for Defendant Ami Javeri
20-01054-shl             Doc 84         Filed 03/05/21 Entered 03/05/21 23:37:17                               Main Document
                                                     Pg 2 of 13




                                                       Table of Contents
                                                                                                                           Page No.

I.        The Trustee’s Opposition Arguments Fail to Meet Controlling Second Circuit
          Standards for Alleging a RICO Conspiracy and Rely Only Upon Allegations that
          Fail to Show Agreement by Ami Javeri to Commit the Predicate Acts ....................... 1


II.       The Trustee’s Waiver Arguments Are Without Merit .................................................. 8


III.      Dismissal Should Also Be Granted on the Other Bases Asserted by Javeri .............. 10


CONCLUSION ........................................................................................................................... 10




                                                                    i
20-01054-shl           Doc 84         Filed 03/05/21 Entered 03/05/21 23:37:17                            Main Document
                                                   Pg 3 of 13



                                                  Table of Authorities
Cases                                                                                                                 Page No.

14th RMA Partners, L.P. v. Reale, 100 F.3d 278 (2d Cir. 1996).................................................... 8
Abbott Labs. v. Adelphia Supply USA, 2017 WL 57802 (E.D.N.Y. Jan. 4, 2017) ......................... 3
Bd. of Managers of Trump Tower at City Ctr. Condominium
   by Neiditch v. Palazzolo, 346 F. Supp. 3d 432 (S.D.N.Y. 2018) ................................................ 6
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ........................................................................... 5
Burke v. Dowling, 944 F. Supp. 1036 (E.D.N.Y. 1995) ................................................................. 3
Clark St. Wine and Spirits v. Emporos Sys. Corp., 754 F. Supp. 2d 474 (E.D.N.Y. 2010) ............ 9
Congregacion de la Mision Provincia de Venezuela v. Curi,
   978 F. Supp. 435 (E.D.N.Y. 1997).......................................................................................... 2, 3
Dept. of Economic Dev. v. Arthur Andersen & Co. (U.S.A.),
   924 F. Supp. 449 (S.D.N.Y. 1996) ...................................................................................... 4, 5, 7
Ennenga v. Starns, 677 F.3d 766 (7th Cir. 2012) ........................................................................... 9
Flexbarrow LLC v. TD Auto Fin. LLC, 255 F Supp 3d 406 (E.D.N.Y. 2017) ............................... 3
Hecht v. Commerce Clearing House, Inc., 897 F.2d 21 (2d Cir. 1990) ..................................... 1, 2
Nasik Breeding & Research Farm Ltd. v. Merck & Co., Inc.,
   165 F. Supp. 2d 514 (S.D.N.Y. 2001) ......................................................................................... 3
Related Companies, L.P. v. Ruthling, 2019 WL 10947100 (S.D.N.Y. July 23, 2019) ................... 7
Smith v. Coughlin, 727 F. Supp. 834 (S.D.N.Y. 1989) ................................................................... 8
United States v. Gordon, 987 F.2d 902 (2d Cir. 1993) ................................................................... 7
United States v. Navarrete, 1997 WL 265249 (2d Cir. 1997) ........................................................ 7
United States v. Teitler, 802 F.2d 606 (2d Cir. 1986)..................................................................... 6
United States v. Zichettello, 208 F.3d 72 (2d Cir. 2000) ...................................................................... 2




                                                                ii
20-01054-shl       Doc 84     Filed 03/05/21 Entered 03/05/21 23:37:17             Main Document
                                           Pg 4 of 13



         Defendant Ami Javeri (“Javeri) respectfully submits this Reply Memorandum of Law in

further support of her Motion to Dismiss (Dkt. No. 43) and in response to the Trustee’s Omnibus

Opposition to Defendant’s Motions to Dismiss (“Opposition Brief” or Op. Br.”).

I.       The Trustee’s Opposition Arguments Fail to Meet Controlling Second Circuit
         Standards for Alleging a RICO Conspiracy and Rely Only Upon Allegations that
         Fail to Show Agreement by Ami Javeri to Commit the Predicate Acts

         The Trustee’s attempt to sustain the RICO conspiracy claim against Javeri is undermined

by four basic errors. First, it fails to recognize that liability for a RICO conspiracy under Section

1962(d) is not predicated on knowledge of wrongdoing or on receipt of personal benefit.

Instead, a RICO conspiracy cause of action must be predicated upon agreement to the

commission of two or more predicate acts. Second, the Opposition Brief fails to recognize the

absence of a viable basis for the inferences that the complaint relies upon. Third, the Opposition

Brief relies upon atmospherics – tendentious descriptions of alleged misconduct of others not

involving Javeri in any way – as a substitute for the facts required for the meeting of the minds

required for a conspiracy. Fourth, in citing case law the Opposition Brief selectively isolates

phrases and words that are only a fraction of the actual decision.

         First, the arguments in the Opposition Brief must be tested against Second Circuit law

concerning Section 1962(d). The guidepost for evaluating RICO conspiracy allegations – and

the sine qua non for a valid Section 1962(d) cause of action – is agreement, not knowledge or

financial benefit. “Because the core of a RICO civil conspiracy is an agreement to commit

predicate acts, a RICO civil conspiracy complaint, at the very least, must allege specifically such

an agreement.” Hecht v. Commerce Clearing House, Inc., 897 F.2d 21, 25 (2d Cir. 1990). Hecht

is still the controlling precedent in this Circuit. See, e.g., U1IT4less, Inc. v. FedEx Corp., 896 F.

Supp.2d 275, 291 (S.D.N.Y. 2012) (citing Hecht), aff’d on other grounds, 871 F.3d 199 (2d Cir.

2017).

                                                  1
20-01054-shl         Doc 84      Filed 03/05/21 Entered 03/05/21 23:37:17                 Main Document
                                              Pg 5 of 13



          It follows that, as to an individual defendant in a Section 1962(d) case, the complaint

must adequately allege that the defendant entered into not just any agreement, but an agreement

to commit at least two of the predicate acts underlying the RICO cause of action. As Judge

Seibel held in U1IT4less: (“[t]o allege a conspiracy under Section 1962(d), Plaintiff must

plausibly allege facts that imply an “agreement ... to commit at least two predicate acts”).

U1IT4less, 896 F. Supp.2d at 291 (citing Hecht) (emphasis supplied). A properly pleaded RICO

conspiracy complaint must specify the predicate acts that an individual defendant agreed to

commit. Congregacion de la Mision Provincia de Venezuela v. Curi, 978 F. Supp. 435, 451

(E.D.N.Y. 1997).

          The Trustee argues that “[he] is not required to prove that Javeri committed, assented to,

or even knew about any specific crime; he only needs to show that she “knew what the other

conspirators ‘were up to’” or that “the situation would logically lead [her] to suspect she was part

of a larger enterprise.” Opp. Br. at 34.1 This proposed relaxed standard is plainly wrong in light

of the Trustee’s burden, as set forth in Hecht and subsequent cases, to allege that she agreed to

the commission of two or more predicate acts. Since assent is virtually synonymous with

agreement, the Trustee errs in asserting that he is not required to establish that Javeri “assented

to” the predicate acts committed by others. Thus, the correct standard to apply is this: “[A]

RICO conspiracy cause of action requires specific factual allegations to support the conclusion

that each of the defendants consciously agreed to commit the predicate acts alleged.” Foster v.



1
    The case that the Trustee cites clearly states that “A RICO conspiracy charge is proven if the defendant
    embraced the objective of the alleged conspiracy, and agreed to commit ... predicate acts in furtherance
    thereof.” United States v. Zichettello, 208 F.3d 72, 99 (2d Cir. 2000) (emphasis supplied; citations
    omitted). Moreover, while Zichettello held that it suffices to prove that an individual defendant is
    aware of “the general nature of the conspiracy”, 208 F.3d at 100, it is clear that “general nature” refers
    to the predicate acts that the defendants there agreed to, not merely to cooperative endeavors.


                                                       2
20-01054-shl      Doc 84     Filed 03/05/21 Entered 03/05/21 23:37:17             Main Document
                                          Pg 6 of 13



2001 Real Estate, 2015 WL 7587360, at *6 (S.D.N.Y. 2015) (emphasis supplied; citations

omitted).

       Moreover, knowledge that predicate acts are being committed is not the same as entering

into agreement to commit them. Multiple cases hold that “mere knowledge of the scheme, even

coupled with personal benefit, is not enough to impose liability for a RICO conspiracy.” Abbott

Labs. v. Adelphia Supply USA, 2017 WL 57802, at *9 (E.D.N.Y. Jan. 4, 2017) (citing Curi);

Flexbarrow LLC v. TD Auto Fin. LLC, 255 F. Supp. 3d 406, 425 (E.D.N.Y. 2017) (citing Curi);

Nasik Breeding & Research Farm Ltd. v. Merck & Co., Inc., 165 F. Supp. 2d 514, 541 (S.D.N.Y.

2001) (citing Curi). See also Burke v. Dowling, 944 F. Supp. 1036, 1069 (E.D.N.Y. 1995)

(receipt of assets allegedly obtained by fraud “does not clearly signify that recipient understood

the scope of the alleged enterprise”). Thus, a complaint that alleges the receipt of personal

benefits and knowledge of unlawful acts must be dismissed because knowledge is not

tantamount to agreement.

       Tested against these basic principles embodied in Second Circuit case law, the

Opposition Brief does not salvage the complaint. The Opposition Brief is replete with emphasis

on personal benefit to Ami Javeri in the form of the apartments that she occupied. But as the

case law shows, even if she had knowledge of the alleged bank fraud and other predicate acts –

and the complaint supplies no basis for inferring that she did --, such knowledge even when

combined with a personal benefit would not be tantamount to agreement. The complaint does

not allege any conduct by Javeri that would manifest agreement to the bank fraud in India, the

Bankruptcy Court perjury, the shipment of diamonds abroad, or any of the other predicate acts

alleged in the complaint.




                                                 3
20-01054-shl       Doc 84     Filed 03/05/21 Entered 03/05/21 23:37:17            Main Document
                                           Pg 7 of 13



         Second, the Opposition Brief mis-states the issue raised by Javeri as to inferences.

Contrary to what the Trustee contends, Javeri is not asking the Court to draw inferences in her

favor instead of in plaintiff’s favor. Nor she is asking the Court to ignore the obligation to draw

inferences in his favor. Opp. Br. at 25. Rather, Javeri’s contention is that the complaint relies

upon unwarranted inferential leaps in attempting to link her actions to the predicate acts that

were committed only by others. Javeri Initial Mem. at 8.

         Favorable inferences are not a magic balm. The applicable test is ably articulated in

Dept. of Economic Dev. v. Arthur Andersen & Co. (U.S.A.), 924 F. Supp. 449, 474 (S.D.N.Y.

1996):

           An inference that supports [the pleader]’s position is a logical conclusion
           drawn from facts interpreted in the light most favorable to [the pleader], not a
           guess that is merely consistent with such facts. Circumstantial evidence is
           evidence that tends to prove a disputed fact whose existence follows
           inferentially from the existence of evidentiary facts; it is not merely evidence
           that is as consistent with the fact sought to be proved as with its opposite.

The arguments in the Opposition Brief do not pass this test. The Trustee argues that because

Ami Javeri was designated as a “partner” in two LOU companies and opened bank accounts for

them in 2010, she “knew (or, based on her status as partner of the LOU Entities, had reason to

know” that many years later these companies were trading virtually exclusively with a handful of

obscure Hong Kong and Dubai-based companies, and that they were incurring massive amounts

of unsecured debt . . . .” This is nothing more than a guess. There are no allegations that she had

any role whatsoever in the operation of these companies. Given the myriad ways a partner can

be treated by other partners, and without even a hint of any managerial role, these cited

circumstances are just as consistent with ignorance of these transactions as with knowledge.

And going to a bank to fill out the paperwork needed to open an account for a company says

nothing about the subsequent account activity. As in Dept. of Economic Development, “none of

                                                  4
20-01054-shl       Doc 84     Filed 03/05/21 Entered 03/05/21 23:37:17             Main Document
                                           Pg 8 of 13



the cited evidence fairly supports an inference that [Javeri] agreed to commit RICO predicate

acts.” 924 F. Supp. at 473. There is nothing whatever to show that she agreed to any of the

transactions alleged to be predicate acts.

        In Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), the Supreme Court’s decision was

grounded on reasoning strikingly parallel to the above decision in Dept. of Economic

Development. In the antitrust context, the Supreme Court held that the defendants’ parallel

conduct did not support an inference of conspiracy because each defendant’s conduct was

equally consistent with its own economic self-interest. Twombly, 550 U.S. at 552. The actions

cited by the Trustee fail to support the RICO conspiracy allegation for the same reason: Javeri’s

conduct, such as accepting the benefit of an apartment provided by her spouse, or appointing her

brother-in-law as Trust Protector, is entirely consistent with Javeri’s self-interest and, therefore,

does not tend to prove that she agreed to the RICO conspiracy.

        Third, the Trustee relies upon actions of others that it does not allege that Javeri ever

knew of or had reason to know of. For instance, it trumpets that Nehal Modi “was leading

efforts to frustrate investigation of the Bank Fraud and fraudulently divert assets to Hong Kong

while Nirav was in hiding” at the same time that he was named Trust Protector. Opp. Br. at 32.

This is smoke without fire. There is no allegation that Javeri ever knew of, let alone agreed to,

Nehal Modi’s alleged efforts to frustrate the investigation and divert assets. Activities of others

that have no link to Javeri cannot be properly considered in evaluating the sufficiency of the

allegations as to her.

        Similarly, the Opposition Brief argues that “[a]t a minimum, these allegations [partner-

ship and account opening] show that Ami knew the LOU Entities existed[,] and that she was

trusted with access to their bank accounts and other corporate records[,] from which she could



                                                  5
20-01054-shl      Doc 84      Filed 03/05/21 Entered 03/05/21 23:37:17              Main Document
                                           Pg 9 of 13



have deduced their illicit purpose and interfered with the scheme had she not been complicit.”

Opp. Br. at 33 (punctuation added). However, the actual allegation in the complaint is only that

she opened bank accounts in 2010; the complaint does not allege that she was trusted with or had

any access to bank accounts and corporate records at any time after 2010. Since the premise for

this syllogism is nowhere in the complaint, the proffered conclusion (“that she could have

deduced…”) has no basis and must be disregarded.

       Fourth, the Opposition Brief relies upon snippets from cases that do not reveal the actual

grounds for the decision. The Opposition Brief cites United States v. Teitler, 802 F.2d 606, 614

(2d Cir. 1986), as “upholding RICO conspiracy conviction where ‘the jury had before it circum-

stantial evidence tending to show that [the defendant] played a role in the fraud . . . includ[ing] . .

. his status as a partner in the Teitler firm[.]’ (emphasis added).” Opp. Br. at 33. Omitted

without justification is the court’s observation -- in the same sentence, no less -- that “the jury

had before it circumstantial evidence tending to show that Jay Teitler played a role in the fraud.”

This evidence included Teitler’s managerial actions directing a paralegal and a client to engage

in fraudulent billing practices. Teitler, 802 F.2d at 609-610. Contrary to the selective quotation

in the Opposition Brief, therefore, the Second Circuit in Teitler did not hold that partner status

alone sufficed to establish agreement to engage in a RICO conspiracy.

       The Opposition Brief also states that “courts routinely infer conspiratorial intent from the

fact that a defendant received illicit proceeds.” Opp. Br. at 32. However, in the cited cases the

complaint alleged that the defendant himself participated in the fraudulent conduct that resulted

in the receipt of “illicit” proceeds. In Bd. of Managers of Trump Tower at City Ctr. Condo-

minium by Neiditch v. Palazzolo, 346 F. Supp. 3d 432 (S.D.N.Y. 2018), the court first held that

the individual defendants controlled the corporate entities involved and had personally caused



                                                   6
20-01054-shl      Doc 84     Filed 03/05/21 Entered 03/05/21 23:37:17              Main Document
                                          Pg 10 of 13



multiple unauthorized, undisclosed and fraudulent fund transfers to the entities they controlled.

346 F. Supp. 3d at 458-59. The court then held that “Moreover, the Amended Complaint alleges

that each Defendant benefitted financially from the scheme in the form of profits and income

derived directly from their participation in the scheme.” Id. at 464 (emphasis supplied).

Similarly, in Related Companies, L.P. v. Ruthling, 2019 WL 10947100 (S.D.N.Y. July 23, 2019),

the court held that the allegation of receipt of wrongfully diverted funds had to be “taken

together” with two other allegations of actual participation in the operation of the criminal

enterprise in order to support a conspiracy allegation. 2019 WL 10947100, at *7.

       In this case there is no allegation that Javeri participated in any of the alleged fraudulent

schemes such as the LOU fraud that allegedly generated illicit proceeds. Nor are any facts

alleged from which one could infer that Ami Javeri knew the origin of the funds in question to be

fraudulent LOU transactions, or even LOU transactions at all. Without any allegation that Javeri

participated in the underlying predicate acts committed by others or even knew about them, the

receipt of proceeds from those acts is not a basis for inferring “conspiratorial intent”. Opp. Br. at

33. The receipt of funds from family members is just as likely to be the result of family duty

and/or generosity, and therefore cannot support the inference that the Opposition Brief wishes to

draw. See Dept. of Economic Development, supra; Bell Atl. Corp. v. Twombly, supra.

       Lastly, the Opposition Brief attempts to draw on language about lack of surprise and co-

conspirators’ trust in the narcotics conspiracy cases of United States v. Gordon, 987 F.2d 902 (2d

Cir. 1993), and United States v. Navarrete, 1997 WL 265249 (2d Cir. 1997). In those cases, lack

of surprise upon meeting a narcotics importer at JFK airport (Gordon, 987 F.2d at 907), and

willingness of drug couriers to trust an individual in their midst while transporting heroin

(Navarrete, 1997 WL 265249 at *2), were grounds for inferring a defendant’s participation in a



                                                  7
20-01054-shl          Doc 84      Filed 03/05/21 Entered 03/05/21 23:37:17                 Main Document
                                               Pg 11 of 13



narcotics conspiracy. Narcotics are per se contraband; hence it is reasonable to infer member-

ship in a conspiracy when two or more parties come together or act together in handling

narcotics. Money, however, is not per se contraband; nor is real estate. The fact that Javeri

trusted her brother-in-law Nehal Modi to be Trust Protector with respect to real estate – the

subject apartments -- is simply evidence that she trusted a family member with an entirely legal

item. Hence this fact is equally consistent with entirely innocent conduct. That the Trustee feels

impelled to resort to citing conspiracy cases involving contraband only highlights the

deficiencies in the RICO conspiracy allegations in this business case. In the context of a

legitimate business that does not involve contraband, mutual trust and absence of surprise are

normal, hence are not a legitimate basis for inferring knowing participation in illegal conduct.

II.       The Trustee’s Waiver Arguments Are Without Merit

          The Trustee makes two waiver arguments, neither of which should be credited.

          First, the Trustee contends that Javeri “waived any argument” as to the fraudulent transfer

allegations in Count 5 because they were was not addressed in Javeri’s motion to dismiss for

failure to state a claim. However, there is only a passing reference to Javeri in Count 5, and none

at all in Count 6; they are identified as “Defendants” only in Counts 1 and 2. This is a thin basis

at best for a waiver contention.2

          Most importantly, a defense of failure to state a claim is not a waivable defense. See Fed.


2
    Ami Javeri is not identified as a defendant except in the prayer for relief at the end of the complaint.
    Case law is divided as to whether referring to a party only in a prayer for relief constitutes the required
    “short and plain statement of the claim” required by Fed. R. Civ. P. 8(a). Compare Smith v. Coughlin,
    727 F. Supp. 834, 837 n.4 (S.D.N.Y. 1989) (naming party as defendant only in prayer for relief
    insufficient) with 14th RMA Partners, L.P. v. Reale, 100 F.3d 278, 281 (2d Cir. 1996) (prayer for relief
    in the complaint gave general partner adequate notice of claim against him although he was not
    mentioned in applicable count).




                                                        8
20-01054-shl      Doc 84      Filed 03/05/21 Entered 03/05/21 23:37:17              Main Document
                                           Pg 12 of 13



R. Civ. P. 12(h)(2), incorporated into the Bankruptcy Rules by B.R. 7012(b): “Failure to state a

claim upon which relief can be granted, . . . may be raised: (A) in any pleading allowed or

ordered under Rule 7(a); (B) by a motion under Rule 12(c); or (C) at trial.” See, e.g., Ennenga v.

Starns, 677 F.3d 766, 773 (7th Cir. 2012) (“Failure-to-state-a-claim defenses are thus excepted

from the Rule 12(g)(2) consolidation requirement and not included in the Rule 12(g)(1) waiver

rule”); Clark St. Wine and Spirits v. Emporos Sys. Corp., 754 F. Supp. 2d 474, 480 (E.D.N.Y.

2010) (“successive 12(b)(6) motions may be allowed if the pending motion is not interposed for

delay and its consideration will expedite the disposition of the case on the merits”). Therefore, if

Count 5 is dismissed by reason of the motion of one of the other defendants, Javeri will not have

waived the right to have it dismissed as to her for failure to state a claim.

       Dismissal of the “Equity Transfer” claims in Counts 5 and 6 is being sought by defendant

CPRE. As shown by the Reply Memorandum submitted by CPRE, the Trustee’s allegations do

not establish that a transfer of a passive real estate asset from a family business to a family trust

is a fraudulent transfer. If the Court holds that Count 5 should be dismissed for failure to state a

claim, Javeri’s right to move to dismiss this count has not been waived. See Clark St. Wine,

supra. In fact, in that context the Trustee will be collaterally estopped from opposing the dis-

missal. The same principles apply to dismissal of the “Equity Transfer” allegations in Count 6.

       Second, the Opposition Brief contends that defendant Javeri (and other defendants)

waived any argument that the alleged predicate acts are insufficiently particularized or time

barred because “[n]one of them discusses the legal requirements for each predicate act or explain

(sic) why the Trustee’s allegations are purportedly deficient.” Opp. Br. at 14. This is a rank

distortion. Defendant Javeri (and other defendants) expressly incorporated by reference the

arguments already made multiple times by other defendants addressing these issues. See, e.g.,



                                                  9
20-01054-shl      Doc 84      Filed 03/05/21 Entered 03/05/21 23:37:17              Main Document
                                           Pg 13 of 13



Memorandum of Law in Support of Ami Javeri’s Motion to Dismiss, at 15. No known principle

of law or procedure bars incorporation by reference of arguments made by others. This

procedure is patently preferable where arguments are already fully briefed and hundreds of pages

of overlapping arguments have already been submitted to the Court. Notably, elsewhere in his

Opposition Brief the Trustee expressly incorporates his own prior arguments. See Op. Br. at 24.

III.   Dismissal Should Also Be Granted on the Other Bases Asserted by Javeri

       In lieu of repetition, Javeri incorporates by reference the arguments supporting the in pari

delicto defense made by the Reply Memorandum of Law in Support of Nehal Modi’s Motion to

Dismiss dated March 5, 2021 and by the other defendants who have addressed this issue in their

reply briefs, e.g., Nirav Modi. Javeri also incorporates by reference the reply arguments made by

other defendants to the arguments in Part IV of her Memorandum of Law in Support of Ami

Javeri’s Motion to Dismiss (Dkt. No. 44) that are based on the same grounds as the other

defendants’ motions to dismiss, i.e., lack of standing, lack of direct injury, failure to allege

domestic injury, and statute of limitations.

                                          CONCLUSION

       For the reasons stated above and in Ami Javeri’s initial Memorandum of Law, the Court

should dismiss the RICO conspiracy causes of action against her.

Dated: New York, New York
       March 5, 2021
                                                         s/ Roger J. Bernstein
                                                       Roger J. Bernstein
                                                       535 Fifth Avenue, 23rd Floor
                                                       New York, NY 10017
                                                       Tel: (212) 748-4800
                                                       Fax: (646) 964 6633
                                                       rbernstein@rjblaw.com

                                                       Attorney for Defendant Ami Javeri



                                                  10
